United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40719


                     UNITED STATES OF AMERICA

                        Plaintiff-Appellee,

                              versus

                          DONALD TARNAWA,

                       Defendant-Appellant.

                       --------------------
          Appeal From the United States District Court
                for the Eastern District of Texas
                       --------------------

Before JOLLY, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Donald Tarnawa has challenged his convictions in

connection with an alleged scheme to defraud potential investors in

a software technology he claimed to have invented. Tarnawa argues

in his initial brief that the evidence was insufficient to support

these convictions, that the Government improperly constructively

amended the indictment, that the district court erred in preventing

Tarnawa from questioning an investigator about his research into

the viability of the software, that the district court improperly

allowed the Government to introduce evidence of Tarnawa’s use of

assumed names, and that the district court erred by imposing an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-40719
                                      -2-

unreasonable       sentence.   The    panel    approved   a    request   by    the

defendant to file an additional, pro se supplemental brief. In this

brief, the defendant additionally argues that he was not afforded

adequate time to file his supplemental brief, that the trial was

improperly     bifurcated,        that    his       criminal      history      was

mischaracterized by the trial court, that his sentence violates

double jeopardy, and that the district court lacked jurisdiction to

determine    his    restitution      payments.    After   reviewing      all   the

evidence and the record, we conclude that each of these arguments

is without merit. Tarnawa concedes that his objections that his

sentencing enhancements violate the ex post facto clause and that

prior criminal convictions must be proven by a reasonable doubt are

foreclosed by United States v. Scroggins, 411 F.3d 572 (5th Cir.

2005), and Almendarez-Torres v. United States, 523 U.S. 224 (1998),

respectively. The short time frame allotted to Tarnawa to file the

supplemental brief is of his own making, as he filed a last-minute

request to represent himself pro se immediately prior to a long-

scheduled    oral     argument    date.       Accordingly,     the   defendant’s

conviction and sentence are AFFIRMED.